DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 31-43 and 46-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al. (US 6,431,423).
Regarding claim 31, Allen an assembly for a bicycle carrier, the assembly comprising: a bicycle cradle (20 or 208) comprising a transverse slot (28 or 236); and a strap assembly, comprising: a buckle (68 or 230); a strap (20 or 224) configured to be coupled to the buckle at a first end of the strap; and a strap assembly connection member (26, 68, 238; or 224/230) disposed on the strap, wherein the strap is configured to extend through the transverse slot of the bicycle cradle, and wherein the strap assembly connection member is configured to secure the strap assembly to the bicycle cradle. See Figs. 1-12.  
Regarding claim 32, the strap assembly connection member secures the strap assembly to the bicycle cradle using a snap-fit connection. See Figs. 9-11.  
Regarding claim 33, the strap assembly connection member comprises: an angled portion (240); and a flat portion (Fig. 11, at 236) parallel to a first side of the strap.  
Regarding claim 34, the strap assembly connection member is configured to move in a direction generally perpendicular to a first side of the strap when force is applied to the strap assembly connection member. See Fig. 11. 
Regarding claim 35, a second strap assembly connection member (58, other 68, or 230) disposed on the strap, wherein the strap assembly connection member is disposed on a first side of the strap and the second strap assembly connection member is disposed on a second side of the strap opposite the first side.  
Regarding claim 36, the strap assembly connection member is integrally formed with the strap. See Fig. 11. 
Regarding claim 37, the transverse slot of the bicycle cradle comprises a transverse slot connection member (at 232) configured to interlock with the strap assembly connection member in a locked configuration. See Fig. 11. 
Regarding claim 38, after connection of the transverse slot connection member and the strap assembly connection member in the locked configuration the strap assembly can be permanently affixed to the bicycle cradle. See Fig. 11. 
Regarding claim 39, the strap assembly further comprises a strap extension member (ends of 238) disposed on the strap, wherein the strap extension member is configured to create a friction fit between the strap and the transverse slot. See Figs. 10-11. 
Regarding claim 40, the strap extension member is disposed on an edge of the strap. See Figs. 10-11. 
Regarding claim 41, the strap extension member extends beyond a width of the strap and increases an overall width of the strap. See Figs 10-12. 
Regarding claim 42, the overall width of the strap (with strap extension) exceeds a width of the transverse slot. See Figs. 10-12. 
Regarding claim 43, the strap assembly further comprises a second strap extension member (246, or other side of extension that anchors into 232) disposed on the strap and disposed opposite the strap extension member. See Figs. 10-12. 
Regarding claim 46, Allen discloses a bicycle carrier comprising: a bicycle cradle (208) comprising: a through hole (at 260) defining an inner surface, wherein the through hole is configured to receive a bicycle carrier support arm (206) disposed therethrough, and a transverse slot (236) through the bicycle cradle; a first strap (224) configured to extend through the transverse slot of the bicycle cradle and around a bicycle frame disposed on the bicycle cradle; and a first strap connection member (238) disposed on the first strap and configured to secure the first strap to the bicycle cradle. See Figs. 10-12. 
Regarding claim 47, an anti-sway member (250) is coupled to the bicycle cradle and configured to reduce movement of a bicycle loaded onto the bicycle carrier. See Figs. 1-12. 
Regarding claim 48, the first strap includes a first buckle (230) disposed at a first end of the first strap and configured to receive and secure a toothed side of the first strap. See Figs. 10-11. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44, 45, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Allen as applied above in further view of Reichle (CH 665267).
Regarding claim 44, Allen does not disclose the strap as claimed. Reichle, which is drawn to a strap assembly, discloses the strap assembly further comprises: a first rail (2) disposed on a first side of the strap, wherein the first end of the first rail terminates at the first end of the strap; and a second rail (other 2) disposed on the first side of the strap, wherein the first end of the second rail terminates at the first end of the strap. See Figs. 1-3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the strap assembly of Allen have rails, and a buckle, as disclosed by Reichle, in order to facilitate guiding the strap into a locking position. 
Regarding claim 45, the strap assembly connection member, as modified above, is disposed between the first and second rails.  
Regarding claim 49, Allen discloses an assembly for a bicycle carrier, the assembly comprising: a bicycle cradle; a buckle; a strap configured to be coupled to the buckle; and a strap connection member disposed on the strap and configured to secure the strap and the buckle to the bicycle cradle. See Figs. 1-12. Allen does not disclose the buckle and strap as claimed.
Reichle discloses a buckle (3) that comprises a first groove and a strap comprising a first rail (2) disposed on a first side of the strap, and wherein the first rail is configured to extend through the first groove of the buckle. See Figs. 1-3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the strap assembly of Allen have rails, and a buckle, as disclosed by Reichle, in order to facilitate guiding the strap into a locking position.
Regarding claim 50, the buckle comprises a spring-loaded tab (7) configured to secure a toothed (5) side of the strap. See Reichle, Figs. 1-3. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734